               Case 20-12456-JTD         Doc 851     Filed 01/12/21       Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

In Re:                               )                Chapter        11
                                     )
RTI HOLDING COMPANY, LLC, et al.     )                Case No        20-12456-JTD
                                     )
      Debtor(s).                     )                (Jointly Administered)
____________________________________ )


                                 REQUEST FOR SERVICE
                               BY PASCO COUNTY, FLORIDA

         REQUEST IS HEREBY MADE, pursuant to Rule 2002, 9007 and 9 of the Federal Rules of

Bankruptcy Procedure that Creditor, PASCO COUNTY, FLORIDA on behalf of its PASCO

COUNTY BOARD OF COUNTY COMMISSIONERS be added to the Mailing Matrix of

Creditors maintained by the Bankruptcy Court and further requests it be given a copy of all

pleadings, trustee reports, orders, notices, disclosure statements, plans of reorganization, and any

other document affecting the debtor, its property, or property of the estate that is filed or brought

before the Court by the Debtor, Trustee or any creditor or party of interest in this case upon the

PASCO COUNTY BOARD OF COUNTY COMMISSIONERS at asalzano@pascocountyfl.net,

and tosipov@pascocountyfl.net or upon the following address:

                               Pasco County Board Of County Commissioners
                               Attention: Anthony M. Salzano, Esq.
                               Pasco County Attorney’s Office
                               West Pasco Government Center
                               8731 Citizens Drive
                               Suite 340
                               New Port Richey, FL 34654




                                                                                           1 of 2
              Case 20-12456-JTD         Doc 851   Filed 01/12/21    Page 2 of 2




DATED:        1/12/2021                     Pasco County, Florida on behalf of
                                            Its Board of County Commissioners

                                            Anthony M. Salzano ____
                                            Anthony M. Salzano, Esq.
                                            Pasco County Attorney’s Office
                                            Florida Bar No. 186945
                                            West Pasco Government Center
                                            8731 Citizens Drive, Suite 340
                                            New Port Richey, Fl 34654
                                            PH: (727) 847-8120
                                            Emails: asalzano@pascocountyfl.net
                                                    tosipov@pascocountyfl.net

                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 12th day of January, 2021, Pasco County, Florida’s

Request for Service was filed and served electronically through the Clerk of Court’s CM/ECF

Electronic filing system upon the United States Trustee, Counsel for Debtor and/or by regular

U.S. mail upon the Debtor as follows:

James E. O’Neill                            Linda Richenderfer
Pachulski Stang Ziehl & Jones LLP           Linda.Richenderfer@usdoj.gov
919 North Market Street                     Counsel for U.S. Trustee
17th Floor
Wilmington DE 19801
Joneill@pszjlaw.com
Counsel for Debtors

RTI Holding Company, LLC
333 East Broadway Avenue
Maryville TN 37804
                                            Anthony M. Salzano_________________
                                            Anthony M. Salzano, Esq.
                                            Pasco County Attorney’s Office
                                            Florida Bar No. 186945
                                            West Pasco Government Center
                                            8731 Citizens Drive, Suite 340
                                            New Port Richey, Fl 34654
                                            PH: (727) 847-8120
                                            Emails: asalzano@pascocountyfl.net
                                                    tosipov@pascocountyfl.net

                                                                                    2 of 2
